Order entered May 25, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00184-CV

   IN RE HOLLMAN COURT SYSTEMS, INC. D/B/A HOLLMAN INC.,
                         Relator

              Original Proceeding from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-14703

                                     ORDER
                    Before Justices Reichek, Nowell, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE